DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-17, 19-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stingu et al. [US 20200259369].
As to claim 1. Jung discloses A wireless power transfer system for coupling to an external surface, the wireless power transfer system, comprising: 
a first device, [fig. 1, 0077] wireless power transmitter 10, comprising a power supply, [fig. 1, 0093] power supply member 11, and configured to wirelessly transmit electric power from the power supply, [0094]; and 
a second device, [fig. 1, 0077] wireless power receiver 20, comprising one or more electrical components, [fig. 1, 0097] wireless power receiving member 21, the second device configured to wirelessly receive the electric power transmitted by the first device and provide the received electric power to the one or more electrical components for consumption, [0098], the second device further comprising an alignment module, [0080] a coil alignment state mounted on the receiver 20 to provide wireless charging coil alignment guide,
wherein the second device is further configured for placement on a user-facing side of the external surface, [0010, 0078] the user places the device on the charging pad, indicating the surface is facing the user.
Jung fails to explicitly disclose that the alignment module is configured to activate an indicator based on determining that a measured level of the received electric power is greater than a threshold level.
Jung, in a separate embodiment, teaches, [0084] that the user device 30, based on information received from the wireless power receiver 20, identifies alignment state and outputs the state via a screen; wherein the received information is a power state information including strength, [0084]; wherein an indicator is displayed when the received power translates to an efficiency of above 90%, [0088].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung so that the user can be notified to move the device to the appropriate location to receive the maximum power transfer for faster charging.
Jung fails to disclose wherein the first device is further configured for attachment to an opposite side of the external surface.
Stingu teaches [fig. 1, 0080] a sub-surface wireless charger 102 attached to the bottom of a surface 104, reads on the claimed external surface, wherein a receiver 106 is placed on the top surface of the surface 104 to receive wireless power from the charger 102.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung with that of Stingu so that the charger can be attached to any planar surface used to place a user’s electronic device.

As to claim 3. Jung discloses The wireless power transfer system of claim 1, wherein the external surface is a tabletop, a countertop, a wall surface, or other substantially planar surface, [0068] a stand.

As to claim 4. Jung discloses The wireless power transfer system of claim 1, wherein the measured level of received electric power exceeds the threshold level when the second device substantially overlaps the first device, [0147, 0151, fig. 6].

As to claim 5. Jung discloses The wireless power transfer system of claim 1, wherein the second device further comprises a power sensor, [0104] power sensor, configured to determine the measured level of received electric power, [0106].

As to claim 6. Jung discloses The wireless power transfer system of claim 1, wherein the first device further comprises a wireless transmitter, [fig. 1, 0094] wireless power transmitting member 12, configured for short-range transmission of the electric power to the second device, [0005, 0058, 0094] power receiver receives power from the power transmitter.

As to claim 7. Jung discloses The wireless power transfer system of claim 1, wherein the indicator comprises one or more lighting devices configured to illuminate when activated, thereby providing a visible indication to a user of the second device, [0088] display.

Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
As to claim 19. Jung discloses A wirelessly powered device, comprising: 
a wireless receiver, [fig. 1, 0097] wireless power receiver with receiving member 21 and 24, configured to wirelessly receive an electric power and a data signal from a wireless power supplying device, [0098] wherein the power supply device is a wireless power transmitter 10, [fig. 1, 0077], and [0101] receiver member 24 receives data and control signals; 
at least one electrical component, [fig. 1, 0098] load 22, configured to consume the received electric power, [0098], and adjust at least one setting based on control data included in the data signal, [0101] exchange control information, [0133] including control power adjustment of the wireless power receiver; and 
an alignment module, [0080] a coil alignment state mounted on the receiver 20 to provide wireless charging coil alignment guide.
Jung fails to explicitly disclose that the alignment module is configured to activate an indicator based on determining that a measured level of the received electric power is greater than a threshold level.
Jung, in a separate embodiment, teaches, [0084] that the user device 30, based on information received from the wireless power receiver 20, identifies alignment state and outputs the state via a screen; wherein the received information is a power state information including strength, [0084]; wherein an indicator is displayed when the received power translates to an efficiency of above 90%, [0088].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung so that the user can be notified to move the device to the appropriate location to receive the maximum power transfer for faster charging.

As to claim 20. Jung discloses The wirelessly powered device of claim 19, wherein the measured level of received power exceeds the threshold level when the wirelessly powered device substantially overlaps the wireless power supplying device, [fig. 8, 0163, 0164] the highest efficiency is achieved when the receiver 20 is centered over the transmitter 10; [0006] wherein efficiency is measured based on received power.

As to claim 21. Jung discloses The wirelessly powered device of claim 19, further comprising a power sensor, [0104] power sensor, configured to determine the measured level of received power, [0106].

As to claim 22. Jung discloses The wirelessly powered device of claim 19, wherein the indicator comprises one or more lighting devices configured to illuminate when activated, thereby providing a visible indication to a user, [0088] display.

As to claim 23. Jung discloses The wirelessly powered device of claim 19, further comprising: a wireless transmitter configured to transmit a wireless signal using a first wireless protocol, wherein the wireless receiver is configured to operate according to a second wireless protocol different from the first wireless protocol, [0101] out-of-band communication using communication protocols including Wi-Fi, than the scheme used for the power transmission, [0070, 0071].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sauterel et al. [US 11223230].
As to claim 24. Jung fails to disclose The wirelessly powered device of claim 23, further comprising: one or more microphone elements configured to capture audio data, wherein the wireless signal includes the audio data captured by the one or more microphone elemets.
Sauterel teaches wireless charging for an input device 560 wherein the input device and the wireless charging module, base device 510 through a modular insert 530 [fig. 5, col. 9, lines 39-54]; wherein the input device and the base device exchange data [col. 8, lines 2-4]; wherein the input device can be a microphone [col. 12, lines 34-40].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jung with that of Sauterel so that the available data from the input device can be communicated with the charging device for control.

Allowable Subject Matter
Claims 8-17 are allowed.

The prior art of record does not disclose nor suggest individually or in combination the claimed wireless system with a wireless charger that can communicate a wireless power and data to an electronic device being charged; wherein the wireless data transmitted to the electronic device comprises control data to control settings of the electronic device, and is received from an external device.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Argument 1: Jung fails to teach the newly added limitations of claim 1 and 19.
Response 1: The Office Action is amended to address the newly added limitations as detailed above in the rejection of claims 1, 19.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688